Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Bujold on January 11, 2022.
The application has been amended as follows: 
In claim 12, lines 1-2, change the recitation “drive train” to --drive-train--.
In claim 21, lines 3-4, change the recitation “the power take-off” to --a power take-off--.
In claim 21, line 5, change the recitation “the actuation pressure” to --an actuation pressure--.
In claim 21, line 4, insert the phrase --the drive-train having a drive aggregate (2), a drive output (3) and a transmission (4) connected between the drive aggregate (2) and the drive output (3), and a clutch (9), for engaging the power take-off (8), is located between the drive aggregate (2) and the converter lock-up clutch (7),-- after the phrase “the converter lock-up clutch.”
In claim 22, line 2, change the recitation “drive train” to --drive-train--.
In claim 22, line 10, change the recitation “a torque taken up by the power take-off” to --the torque taken up by the power take-off--.
In claim 22, lines 12-13, change the recitation “a defined target slip” to --the defined target slip--.
In claim 22, line 15, change the recitation “actuation pressure” to --the actuation pressure--.
Regarding claim 12, 21, and 23, these claims recites “drive-train having a drive aggregate.”  The prior art (US 20200231157 A1), defines drive aggregate as “the drive aggregate of the motor vehicle can be in the form of an internal combustion engine or combustion engine, an electric motor, or a hybrid drive comprising a combustion engine and an electric motor” (paragraph [011]).  For purposes of allowance, the term “drive aggregate” is interpreted based on the prior art definition to include an engine, motor, or both as some examples.

Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 12, 21, and 23.
In particular, for claim 12, the prior art of record does not show “to determine a torque taken up by the power take-off, operating the converter lock-up clutch in a rotational-speed-regulated manner at least when the power take-off is coupled to the drive aggregate, in order to set a defined target slip at the converter lock-up clutch, and determining the torque taken up by the power take-off as a function of an actuation 
In particular, for claim 21, the prior art of record does not show “a control unit for operating a converter lock-up clutch of the drive-train in a rotational-speed-regulated manner in order to determine a torque taken up by a power take-off, in order to set a defined target slip at the converter lock-up clutch, the drive-train having a drive aggregate, a drive output and a transmission connected between the drive aggregate and the drive output, and a clutch, for engaging the power take-off, is located between the drive aggregate and the converter lock-up clutch” in combination with functional 
In particular, for claim 23, the prior art of record does not show “operating the converter lock-up clutch in a rotational-speed-regulated manner at least when the power take-off  is coupled to the drive aggregate, determining torque taken up by the power take-off as a function of an actuation pressure of the converter lock-up clutch while the power take-off is coupled to the drive aggregate, and setting a defined target slip at the converter lock-up clutch based on the torque taken up by the power take-off while the power take-off is coupled to the drive aggregate” in combination with other claim limitations. For claim 23, Homant in view of Salecker is the closest prior art combination as they have the same limits as claims 12. As mentioned above, in many prior arts, the controls are using an input of the torque of the power take-off relate to controlling the power-take off clutch and not a converter clutch that is between the PTO and output/transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otto et al. (US 5674155 A) discloses a method of controlling torque transmission systems in conjunction with an automatic gearbox and a torque converter which is mounted in parallel with a friction clutch, but is silent on the power take-off feature.
Matsubara et al. (US 20170276242 A1) discloses controls for a lock-up clutch that focuses on pressure but it is not for determining the torque taken up by the power take off nor is there any focus on the power take-off feature.
OMRAN et al. (US 20190126901 A1) discloses controlling of a PTO clutch but it is not focusing on the converter lock-up clutch that is being used to determine the torque taken up by the power take-off clutch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656